The defendant was charged with unlawful sale of intoxicating liquor. From judgment on verdict of guilty, defendant appealed.
A witness for the State testified that he bought a pint of whisky from the defendant. The defendant offered no evidence. The only question was the credibility of the State's witness. The jury was satisfied beyond a reasonable doubt of defendant guilt and rendered verdict accordingly. In the trial we find
No error.
MOTION IN ARREST OF JUDGMENT.
In this Court defendant entered a motion in arrest of the judgment on the ground that the case was transferred from the Craven County recorder's court to the Superior Court for trial, and that defendant was there tried upon the original warrant without a bill of indictment. This procedure was authorized by statute, Public Laws 1929, ch. 115, sec. 2, and has been upheld by this Court in S. v. Publishing Co., 179 N.C. 720,102 S.E. 318; S. v. Saleeby, 183 N.C. 740, 110 S.E. 844, See, also, S. v.Boykin, 211 N.C. 407, 191 S.E. 18.
   Motion in arrest of judgment denied. *Page 308